                                                         Form 1
                                     Individual Estate Property Record and Report                                                              Page: 1-1

                                                      Asset Cases
Case No.:    14-46169 MBM                                                             Trustee Name:      (420180) K. Jin Lim
Case Name:         MARTINUZZI, RANDY GUY                                              Date Filed (f) or Converted (c): 04/09/2014 (f)
                                                                                      § 341(a) Meeting Date:       05/15/2014
For Period Ending:     09/30/2019                                                     Claims Bar Date:      12/15/2015

                                 1                            2                      3                      4                   5                   6

                         Asset Description                 Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
              (Scheduled And Unscheduled (u) Property)   Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                            Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                           Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                      and Other Costs)

    1       689 RIVARD, GROSSE                             225,000.00                         0.00                                   0.00                        FA

    2       904 N MAIN, MILFORD MI                          40,000.00                         0.00                                   0.00                        FA

    3       DEEDED TIMESHARE, HILTON GRAND                    6,250.00                        0.00                                   0.00                        FA
            VACATIONS, WORLD, (u)

    4       CASH ON HAND                                          100.00                      0.00                                   0.00                        FA

    5       IOLTA                                                   0.00                      0.00                                   0.00                        FA

    6       HOUSEHOLD GOODS                                   1,500.00                        0.00                                   0.00                        FA

    7       RECORDS AND CD'S                                      125.00                      0.00                                   0.00                        FA

    8       CLOTHES                                               900.00                      0.00                                   0.00                        FA

    9       WEDDING RING                                          400.00                      0.00                                   0.00                        FA

   10       RING                                                  600.00                      0.00                                   0.00                        FA

   11       GOLF CLUBS                                            100.00                      0.00                                   0.00                        FA

   12       SKIS                                                   75.00                      0.00                                   0.00                        FA

   13       TERM POLICY, WIFE OR TRUST IS                           1.00                      0.00                                   0.00                        FA
            BENEFICIARY

   14       HAD INTEREST IN DISSOLVED                               0.00                      0.00                                   0.00                        FA
            ENTITY, RANDY G MARTIN

   15       BRAVESOFTTECH, INC. [3%]                                1.00                      0.00                                   0.00                        FA

   16       MARTINUZZI ENTERPRISES, LLC [8%],                       0.00                      0.00                                   0.00                        FA
            NO LONGER OPER

   17       MARKER ENTERPRISES, LLC [8%], NO                        0.00                      0.00                                   0.00                        FA
            LONGER OPERATIN

   18       MOTOR CITY MASONRY, INC. [24.5%],                       0.00                      0.00                                   0.00                        FA
            NO LONGER OPER

   19       EDWARDS & MARTINUZZI, PLC                               0.00                      0.00                                   0.00                        FA
            [FORMED BUT NEVER OPER

   20       DBA IN WAYNE COUNTY , D'OREO                            1.00                      0.00                                   0.00                        FA
            ENTERPRISES

   21       MBS HOLDINGS, UNKNOWN                                   0.00                      0.00                                   0.00                        FA
            PERCENTAGE, NO LONGER OPER

   22       RJR HOLDINGS, % UNKNOWN, NO                             0.00                      0.00                                   0.00                        FA
            LONGER OPERATING

   23       SPARTAN ENTERTAINMENT, LLC,                             1.00                      0.00                                   0.00                        FA
            10%, OWNS CONTINGENT

                    14-46169-pjs             Doc 66      Filed 10/21/19           Entered 10/21/19 09:14:22                         Page 1 of 8
                                                                Form 1
                                            Individual Estate Property Record and Report                                                          Page: 1-2

                                                             Asset Cases
Case No.:    14-46169 MBM                                                               Trustee Name:      (420180) K. Jin Lim
Case Name:         MARTINUZZI, RANDY GUY                                                Date Filed (f) or Converted (c): 04/09/2014 (f)
                                                                                        § 341(a) Meeting Date:       05/15/2014
For Period Ending:         09/30/2019                                                   Claims Bar Date:      12/15/2015

                                        1                       2                      3                      4                    5                   6

                           Asset Description                 Petition/         Estimated Net Value     Property Formally     Sale/Funds           Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled        (Value Determined By        Abandoned        Received by the     Administered (FA)/
                                                              Values                 Trustee,             OA=§554(a)           Estate           Gross Value of
                                                                             Less Liens, Exemptions,       abandon.                            Remaining Assets
  Ref. #                                                                        and Other Costs)

   24       DOREO ENTERPRISES, LLC 100%,                              0.00                      0.00                                    0.00                        FA
            NOT OPERATING, NO A

   25       ENTITIES MAY OWE DEBTOR BUT                               0.00                      0.00                                    0.00                        FA
            ARE NOT COLLECTABLE

   26       UNLIKELY RECEIVE ANY TAX                                  0.00                      0.00                                    0.00                        FA
            REFUNDS

   27       SETTLOR OF UNFUNDED TRUST,                                0.00                      0.00                                    0.00                        FA
            RANDY MARTINUZZI AND

   28       LAW LICENSE                                               0.00                      0.00                                    0.00                        FA

   29       PRINTER                                                 100.00                      0.00                                    0.00                        FA

   30       2 DOGS, 1 FROG                                            0.00                      0.00                                    0.00                        FA

   31       LIEN ON PROPERTY IN OTSEGO                          3,000.00                        0.00                                    0.00                        FA
            COUNTY OWNED BY DIFFE

   32       Fraudulent transfer adv proc 15-4353 (u)         200,000.00                 200,000.00                                62,500.00                12,500.00
            p/o 03/15/16 [docket #54]


  32        Assets Totals (Excluding unknown values)        $478,154.00                $200,000.00                             $62,500.00              $12,500.00




                     14-46169-pjs              Doc 66      Filed 10/21/19           Entered 10/21/19 09:14:22                          Page 2 of 8
                                                        Form 1
                                    Individual Estate Property Record and Report                                                    Page: 1-3

                                                     Asset Cases
Case No.:   14-46169 MBM                                                     Trustee Name:       (420180) K. Jin Lim
Case Name:     MARTINUZZI, RANDY GUY                                         Date Filed (f) or Converted (c): 04/09/2014 (f)
                                                                             § 341(a) Meeting Date:     05/15/2014
For Period Ending:     09/30/2019                                            Claims Bar Date:      12/15/2015


Major Activities Affecting Case Closing:

                            10/14/19 September payment received.
                            09/30/19 waiting for Sept payment
                            07/08/19 waiting for payment
                            04/30/19 April payment received.
                            01/22/19 January payment received.
                            01/14/19 waiting for January 2019 payment.
                            10/23/18 Oct payment received.
                            09/28/18 waiting for October payment.
                            07/17/18 July payment received.
                            06/29/18 waiting for July payment.
                            04/16/18 April payment received.
                            01/16/18 payment received.
                            01/11/18 January 2018 payment is late; attorney has been contacted.
                            09/26/17 payment received; debtor is current.
                            07/07/17 debtor is late with July payment; attorney following up.
                            04/07/17 still collecting payments of $2500 quarterly due thru Jan 2021.
                            01/10/17 collecting payments; on time.
                            10/17/16 collecting payments; debtor is late on October payment, following up. ks
                            07/06/16 collecting settlement payments per order. ks
                            04/13/16 settlement with debtor reached and collecting installment payments until 2020. ks
                            02/04/16 investigating value of new disclosure of timeshare interest; tax returns completed. ks
                            09/30/15 AP vs Martinuzzis for denial of discharge and transfer avoidance; discovery subpoenas to Chase
                            Bank for additional bank statements outstanding. ks
                            07/22/15 BR 2004 discovery continuing. ks
                            04/17/15 some records provided by debtor, more requested; 727 complaint filed due to lack of cooperation .
                            ks
                            01/28/15 waiting for 2012 and 2013 tax returns to be filed; 727 complaint deadline extended to 02/17/15. ks
                            10/14/14 awaiting more documents from debtor; 727 complaint deadline extended pending compliance. ks
                            07/25/14 BR 2004 discovery pending. ks
                            07/14/14 investigate debtor's financial affairs; business interests. ks

Initial Projected Date Of Final Report (TFR): 12/30/2015             Current Projected Date Of Final Report (TFR):     12/30/2021


                     10/18/2019                                                  /s/K. Jin Lim
                        Date                                                     K. Jin Lim




                14-46169-pjs           Doc 66       Filed 10/21/19        Entered 10/21/19 09:14:22                    Page 3 of 8
                                                               Form 2
                                                                                                                                                        Page: 2-1
                                               Cash Receipts And Disbursements Record
Case No.:              14-46169 MBM                                      Trustee Name:                        K. Jin Lim (420180)
Case Name:             MARTINUZZI, RANDY GUY                             Bank Name:                           Mechanics Bank
Taxpayer ID #:         **-***3850                                        Account #:                           ******6466 Checking Account
For Period Ending: 09/30/2019                                            Blanket Bond (per case limit): $2,000,000.00
                                                                         Separate Bond (if applicable): N/A

    1          2                         3                                       4                                 5                       6                    7

  Trans.    Check or       Paid To / Received From         Description of Transaction            Uniform        Deposit              Disbursement        Account Balance
   Date      Ref. #                                                                             Tran. Code        $                        $

 04/01/16              The W Investors Group LLC        Acct #1; Payment #0; settlement                            25,000.00                                        25,000.00
                                                        payment p/o 03/15/16
              {32}                                      Acct #1; Payment #0; settlement          1241-000
                                                        payment p/o 03/15/16
                                                                                $25,000.00
 04/13/16     101      Schneider Miller P.C.            Partial first interim fees to            3210-000                                  15,000.00                10,000.00
                                                        Trustee's Counsel p/o 02/17/16
                                                        (balance due $15,000)
 04/13/16     102      Schneider Miller P.C.            First interim expenses to Trustee's      3220-000                                      322.09                9,677.91
                                                        Counsel p/o 02/17/16
 04/14/16              Dorisann Martinuzzi              Acct #1; Payment #1; settlement                                2,500.00                                     12,177.91
                                                        payment p/o 03/15/16
              {32}                                      Acct #1; Payment #1; settlement          1241-000
                                                        payment p/o 03/15/16
                                                                                  $2,500.00
 04/29/16              Rabobank, N.A.                   Bank and Technology Services             2600-000                                       28.74               12,149.17
                                                        Fee
 05/23/16     103      Luzod Reporting Service, Inc.    court reporting services; Invoice        2990-000                                      125.00               12,024.17
                                                        #222304 dated 05/19/16
 05/31/16              Rabobank, N.A.                   Bank and Technology Services             2600-000                                       16.84               12,007.33
                                                        Fee
 06/30/16              Rabobank, N.A.                   Bank and Technology Services             2600-000                                       18.98               11,988.35
                                                        Fee
 07/29/16              Dori Martinuzzi                  Acct #1; Payment #2; settlement                                2,500.00                                     14,488.35
                                                        payment p/o 03/15/16
              {32}                                      Acct #1; Payment #2; settlement          1241-000
                                                        payment p/o 03/15/16
                                                                                  $2,500.00
 07/29/16              Rabobank, N.A.                   Bank and Technology Services             2600-000                                       16.62               14,471.73
                                                        Fee
 08/31/16              Rabobank, N.A.                   Bank and Technology Services             2600-000                                       22.83               14,448.90
                                                        Fee
 09/30/16              Rabobank, N.A.                   Bank and Technology Services             2600-000                                       20.72               14,428.18
                                                        Fee
 10/28/16              Dorisann Martinuzzi              Acct #1; Payment #3; settlement                                2,500.00                                     16,928.18
                                                        payment p/o 03/15/16
              {32}                                      Acct #1; Payment #3; settlement          1241-000
                                                        payment p/o 03/15/16
                                                                                  $2,500.00
 10/31/16              Rabobank, N.A.                   Bank and Technology Services             2600-000                                       20.12               16,908.06
                                                        Fee
 11/30/16              Rabobank, N.A.                   Bank and Technology Services             2600-000                                       25.87               16,882.19
                                                        Fees
 12/30/16              Rabobank, N.A.                   Bank and Technology Services             2600-000                                       24.21               16,857.98
                                                        Fees
 01/26/17              Dorisann Martinuzzi              settlement payment p/o 03/15/16                                2,500.00                                     19,357.98
              {32}                                      Acct #1; Payment #4                      1241-000
                                                                                  $2,500.00
 01/31/17              Rabobank, N.A.                   Bank and Technology Services             2600-000                                       26.45               19,331.53
                                                        Fees
 02/28/17              Rabobank, N.A.                   Bank and Technology Services             2600-000                                       25.95               19,305.58
                                                        Fees

                                                                                            Page Subtotals:      $35,000.00             $15,694.42
                     14-46169-pjs              Doc 66      Filed 10/21/19                   Entered 10/21/19 09:14:22                      Page 4 of 8
{ } Asset Reference(s)                                                                                                            ! - transaction has not been cleared
                                                               Form 2
                                                                                                                                                      Page: 2-2
                                               Cash Receipts And Disbursements Record
Case No.:              14-46169 MBM                                      Trustee Name:                       K. Jin Lim (420180)
Case Name:             MARTINUZZI, RANDY GUY                             Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***3850                                        Account #:                          ******6466 Checking Account
For Period Ending: 09/30/2019                                            Blanket Bond (per case limit): $2,000,000.00
                                                                         Separate Bond (if applicable): N/A

    1          2                        3                                        4                                5                       6                   7

  Trans.    Check or       Paid To / Received From         Description of Transaction           Uniform        Deposit              Disbursement       Account Balance
   Date      Ref. #                                                                            Tran. Code        $                        $

 03/07/17     104      Schneider Miller P.C.            Balance of first interim fees to        3210-000                                  15,000.00                4,305.58
                                                        Trustee's Counsel p/o 02/17/16
 03/31/17              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      20.78                4,284.80
                                                        Fees
 04/12/17              Dorisann Y Martinuzzi            settlement payment p/o 03/15/16         1241-000              2,500.00                                     6,784.80
              {32}                                      Acct #1; Payment #5                     1241-000
                                                                                 $2,500.00
 04/28/17              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      10.00                6,774.80
                                                        Fees
 05/31/17              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      10.71                6,764.09
                                                        Fees
 06/30/17              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      10.00                6,754.09
                                                        Fees
 07/25/17              Dorisann Y Martinuzzi            settlement payment p/o 03/15/16         1241-000              2,500.00                                     9,254.09
              {32}                                      Acct #1; Payment #6                     1241-000
                                                                                 $2,500.00
 07/31/17              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      10.00                9,244.09
                                                        Fees
 08/31/17              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      14.62                9,229.47
                                                        Fees
 09/29/17              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      12.83                9,216.64
                                                        Fees
 10/24/17              Dorisann Y Martinuzzi            settlement payment p/o 03/15/16         1241-000              2,500.00                                    11,716.64
              {32}                                      Acct #1; Payment #7                     1241-000
                                                                                 $2,500.00
 10/31/17              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      14.97               11,701.67
                                                        Fees
 11/30/17              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      16.83               11,684.84
                                                        Fees
 12/07/17     105      Insurance Partners Agency        Pro-rata bond premium for               2300-000                                       7.13               11,677.71
                                                        11/01/17-11/01/18; Invoice
                                                        #498209
 12/29/17              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      16.23               11,661.48
                                                        Fees
 01/16/18              Dorisann Y Martinuzzi            settlement payment p/o 03/15/16         1241-000              2,500.00                                    14,161.48
              {32}                                      Acct #1; Payment #8                     1241-000
                                                                                 $2,500.00
 01/31/18              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      20.24               14,141.24
                                                        Fees
 02/28/18              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      18.98               14,122.26
                                                        Fees
 03/30/18              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      20.31               14,101.95
                                                        Fees
 04/16/18              Randy Martinuzzi                 settlement payment p/o 03/15/16         1241-000              2,500.00                                    16,601.95
              {32}                                      Acct #1; Payment #9                     1241-000
                                                                                 $2,500.00
 04/30/18              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      21.04               16,580.91
                                                        Fees
 05/31/18              Rabobank, N.A.                   Bank and Technology Services            2600-000                                      26.23               16,554.68
                                                        Fees

                                                                                           Page Subtotals:      $12,500.00             $15,250.90
                     14-46169-pjs              Doc 66      Filed 10/21/19                  Entered 10/21/19 09:14:22                      Page 5 of 8
{ } Asset Reference(s)                                                                                                           ! - transaction has not been cleared
                                                              Form 2
                                                                                                                                                      Page: 2-3
                                              Cash Receipts And Disbursements Record
Case No.:              14-46169 MBM                                       Trustee Name:                     K. Jin Lim (420180)
Case Name:             MARTINUZZI, RANDY GUY                              Bank Name:                        Mechanics Bank
Taxpayer ID #:         **-***3850                                         Account #:                        ******6466 Checking Account
For Period Ending: 09/30/2019                                             Blanket Bond (per case limit): $2,000,000.00
                                                                          Separate Bond (if applicable): N/A

    1          2                        3                                         4                              5                       6                    7

  Trans.    Check or      Paid To / Received From           Description of Transaction          Uniform       Deposit              Disbursement        Account Balance
   Date      Ref. #                                                                            Tran. Code       $                        $

 06/29/18              Rabobank, N.A.                    Bank and Technology Services          2600-000                                      23.01                16,531.67
                                                         Fees
 07/17/18              Dorisann Martinuzzi               settlement payment p/o 03/15/16       1241-000              2,500.00                                     19,031.67
              {32}                                       Acct #1; Payment #10                  1241-000
                                                                                  $2,500.00
 07/31/18              Rabobank, N.A.                    Bank and Technology Services          2600-000                                      27.04                19,004.63
                                                         Fees
 08/31/18              Rabobank, N.A.                    Bank and Technology Services          2600-000                                      28.24                18,976.39
                                                         Fees
 09/28/18              Rabobank, N.A.                    Bank and Technology Services          2600-000                                      14.55                18,961.84
                                                         Fees
 10/23/18              Dorisann Y Martinuzzi             settlement payment p/o 03/15/16       1241-000              2,500.00                                     21,461.84
              {32}                                       Acct #1; Payment #11                  1241-000
                                                                                  $2,500.00
 10/31/18              Rabobank, N.A.                    Bank and Technology Services          2600-000                                      17.69                21,444.15
                                                         Fees
 11/30/18              Rabobank, N.A.                    Bank and Technology Services          2600-000                                      17.62                21,426.53
                                                         Fees
 12/06/18     106      Insurance Partners Agency         bond payment for 11/01/18 to          2300-000                                      11.39                21,415.14
                                                         11/01/19
 01/22/19              Dorisann Martinuzzi               settlement payment p/o 03/15/16       1241-000              2,500.00                                     23,915.14
              {32}                                       Acct #1; Payment #12                  1241-000
                                                                                  $2,500.00
 02/13/19              Transfer Debit to Metropolitan    Transition Debit to Metropolitan      9999-000                                  23,915.14                     0.00
                       Commercial Bank acct ******9441   Commercial Bank acct
                                                         3910009441

                                            COLUMN TOTALS                                                        55,000.00                55,000.00                   $0.00
                                                  Less: Bank Transfers/CDs                                               0.00             23,915.14
                                            Subtotal                                                             55,000.00                31,084.86
                                                  Less: Payments to Debtors                                                                    0.00

                                            NET Receipts / Disbursements                                        $55,000.00               $31,084.86




                     14-46169-pjs               Doc 66      Filed 10/21/19                  Entered 10/21/19 09:14:22                    Page 6 of 8
{ } Asset Reference(s)                                                                                                          ! - transaction has not been cleared
                                                             Form 2
                                                                                                                                                   Page: 2-4
                                             Cash Receipts And Disbursements Record
Case No.:              14-46169 MBM                                     Trustee Name:                    K. Jin Lim (420180)
Case Name:             MARTINUZZI, RANDY GUY                            Bank Name:                       Metropolitan Commercial Bank
Taxpayer ID #:         **-***3850                                       Account #:                       ******9441 Checking Account
For Period Ending: 09/30/2019                                           Blanket Bond (per case limit): $2,000,000.00
                                                                        Separate Bond (if applicable): N/A

    1          2                      3                                        4                              5                       6                    7

  Trans.    Check or      Paid To / Received From          Description of Transaction        Uniform       Deposit              Disbursement        Account Balance
   Date      Ref. #                                                                         Tran. Code       $                        $

 02/13/19              Transfer Credit from Rabobank,   Transition Credit from Rabobank,    9999-000          23,915.14                                        23,915.14
                       N.A. acct ******6466             N.A. acct 5016056466
 04/29/19              Dorisann Martinuzzi              settlement payment p/o 03/15/16     1241-000              2,500.00                                     26,415.14
              {32}                                      Acct #1; Payment #13                1241-000
                                                                                $2,500.00
 07/23/19              Dorisann Martinuzzi              settlement payment p/o 03/15/16     1241-000              2,500.00                                     28,915.14
              {32}                                      Acct #1; Payment #14                1241-000
                                                                                $2,500.00

                                          COLUMN TOTALS                                                       28,915.14                     0.00               $28,915.14
                                                Less: Bank Transfers/CDs                                      23,915.14                     0.00
                                          Subtotal                                                                5,000.00                  0.00
                                                Less: Payments to Debtors                                                                   0.00

                                          NET Receipts / Disbursements                                        $5,000.00                    $0.00




                     14-46169-pjs             Doc 66       Filed 10/21/19               Entered 10/21/19 09:14:22                     Page 7 of 8
{ } Asset Reference(s)                                                                                                       ! - transaction has not been cleared
                                                       Form 2
                                                                                                                                    Page: 2-5
                                       Cash Receipts And Disbursements Record
Case No.:           14-46169 MBM                               Trustee Name:                       K. Jin Lim (420180)
Case Name:          MARTINUZZI, RANDY GUY                      Bank Name:                          Metropolitan Commercial Bank
Taxpayer ID #:      **-***3850                                 Account #:                          ******9441 Checking Account
For Period Ending: 09/30/2019                                  Blanket Bond (per case limit): $2,000,000.00
                                                               Separate Bond (if applicable): N/A




                                                                                                  NET                          ACCOUNT
                                 TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS                     BALANCES
                                 ******6466 Checking Account                      $55,000.00         $31,084.86                        $0.00

                                 ******9441 Checking Account                           $5,000.00                     $0.00         $28,915.14

                                                                                    $60,000.00                 $31,084.86          $28,915.14




                 10/18/2019                                            /s/K. Jin Lim
                   Date                                                K. Jin Lim




                  14-46169-pjs            Doc 66        Filed 10/21/19       Entered 10/21/19 09:14:22                       Page 8 of 8
